Opinion issued December 5, 2002













In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-01-01052-CR
____________

DELBERT BEAL, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 240th District Court
Fort Bend County, Texas
Trial Court Cause No. 33,975A



MEMORANDUM  OPINION
	Appellant, Delbert Beal, pleaded guilty without a plea bargain agreement
to delivery of cocaine in a drug-free zone.  Appellant pleaded "not true" to the
allegations contained in two enhancement paragraphs.  At the conclusion of the
punishment hearing, the trial court found the allegations in the enhancement
paragraphs to be true and assessed punishment at 25 years' confinement.  We affirm.
	Appellant's court-appointed counsel filed  a motion to withdraw as counsel
and a brief concluding that the appeal is wholly frivolous and without merit.  The
brief meets the requirements of Anders v. California, 386 U.S. 738, 744, 87 S. Ct.
1396, 1400 (1967), by presenting a professional evaluation of the record and
demonstrating why there are no arguable grounds of error to be advanced.  See High
v. State, 573 S.W.2d 807, 811 (Tex. Crim. App. 1978); Moore v. State, 845 S.W.2d
352, 353 (Tex. App.--Houston [1st Dist.] 1992, pet. ref'd).
	Counsel certifies that the brief was delivered to appellant, who was advised
of his right to examine the appellate record and file a pro se brief.  See Stafford v.
State, 813 S.W.2d 503, 510 (Tex. Crim. App. 1991).  Thirty days have passed, and
appellant has not filed a pro se brief.  We have carefully reviewed the record and
counsel's brief.  We find no reversible error in the record, and agree that the appeal
is wholly frivolous.
	We affirm the judgment.
	We grant counsel's motion to withdraw. (1) See Stephens v. State, 35 S.W.3d
770, 771 (Tex. App.--Houston [1st Dist.] 2000, no pet.). 
PER CURIAM

Panel consists of Justices Taft, Alcala, and Price. (2)
Do not publish.  Tex. R. App. P. 47.
1.    	Counsel still has a duty to inform appellant of the result of this appeal and also
to inform appellant that he may, on his own, pursue discretionary review in the
Texas Court of Criminal Appeals.  See Ex parte Wilson, 956 S.W.2d 25, 27
(Tex. Crim. App. 1997).
2.    	The Honorable Frank C. Price, former Justice, Court of Appeals, First District
of Texas at Houston, participating by assignment.